                                                           1



· AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of 1


                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                       V.                                          (For Offenses Committed On or After November 1, 1987)


                        Pablo Rodriguez-Agala                                      Case Number: 2:19-mj-10620

                                                                                  Federal Defenders
                                                                                  Defendant's Attorney


 REGISTRATION NO. 88861298

 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of Complaint
                                  -----"'-------------------------
  •   was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                    Nature of Offense                                                               Count Number(s)
 8:1325(a)(2)                       Eluding Examination and Inspection (Misdemeanor)                                1

  D The defendant has been found not guilty on count(s)
                                   --------------------
  •    Count(s)
                    ------------------
                                       dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                               7\     TIME SERVED                             •   _ _ _ _ _ _ _ _ _ _ days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, September 9, 2019
                                 r----::F=:-l:-:-L-E--D-----,nate              of Imposition of Sentence




 Marshal's Copy                                                                                                                2:19-mj-10620
